Citation Nr: 1100413	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had active duty service from October 1971 to October 
1973.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2005, a statement of the 
case was issued in October 2006, and a substantive appeal was 
received in November 2006.  A personal RO hearing was held in 
March 2007 and Board hearing was held at the local RO in October 
2009.  Additional evidence was received at the Board along with a 
waiver of RO consideration of this evidence.  

Further, the issues of entitlement to service connection for 
hearing loss, tinnitus and posttraumatic stress disorder (PTSD), 
also claimed as sleep disorder, were also on appeal from the July 
2005 rating decision.  However, a subsequent rating decision in 
October 2006 granted service connection for hearing loss, and 
another rating decision in May 2009 granted service connection 
for tinnitus and PTSD.  Thus, as this was a full grant of the 
benefits sought on appeal, these issues are no longer in 
appellate status. 

The issue of entitlement to compensation for birth defects 
of the Veteran's children has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  During his active service, the Veteran served in the Republic 
of Vietnam and, thus, is presumed to have been exposed to 
herbicides.  

2.  It is presumed that the Veteran's coronary artery disease is 
due to exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2010); Notice, 75 Fed. Reg. 168, 53202-16 
(Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal includes the issue of entitlement to service 
connection for coronary artery disease.  Applicable law provides 
that service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in the line of duty or for aggravation of a 
pre-existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arteriosclerosis and cardiovascular-renal 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson' disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 
Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran's DD Form 214 reflects that he is in receipt of the 
Vietnam Service Medal.  Further, in May 2005, the National 
Personnel Records Center (NPRC) confirmed that the Veteran served 
in Vietnam from August 1972 to November 1972.  Thus, it is 
presumed that the Veteran was exposed to herbicides during his 
period of active service.  38 U.S.C.A. § 1116(f).

Post-service medical records reflect a diagnosis of coronary 
artery disease, status post coronary bypass surgery in 2005 
following a myocardial infarction.  Pursuant to recent 
regulations, ischemic heart disease was added to the list of 
diseases associated with exposure to certain herbicide agents.  
Ischemic heart disease, includes coronary artery disease, thus 
presumptive service connection for the Veteran's coronary artery 
disease based on herbicide exposure is established.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2010); see Notice, 75 Fed. 
Reg. 168, 53202-16 (Aug. 31, 2010).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran with 
respect to this issue is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign 
a disability rating and effective date in the course of 
implementing this grant of service connection, and the Veteran 
will have the opportunity to initiate an appeal from these 
"downstream" issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for coronary artery disease is 
warranted.  To this extent, the appeal is granted.


REMAND

The present appeal also includes the issue of entitlement to 
service connection for hypertension.  Specifically, the Veteran 
is claiming that his hypertension is secondary to his service-
connected PTSD.  In support of this contention, the Veteran has 
submitted February 2007 private opinions by Michael A. Salvato, 
M.D. and S. Devarakonda, M.D., which indicated that the Veteran's 
PTSD could be considered a contributory or causal factor of his 
heart disease.  Further, his wife, who has been identified as a 
registered nurse, also testified at the Board hearing that she 
believed there was a link between the Veteran's hypertension and 
his PTSD.  The Board observes that the Veteran was afforded a VA 
fee-based examination with respect to this disability in May 
2007.  However, the examiner failed to provide an etiological 
opinion.  At a June 2008 VA psychiatric examination, another 
examiner also indicated that the Veteran's psychological arousal 
in the presence of cues reminding him of military trauma, had 
exacerbated his heart problems.  Further, the Veteran has now 
been granted service connection for coronary artery disease, 
which may also be linked to his hypertension.  Accordingly, the 
Board finds that the Veteran must be afforded a VA examination to 
determine whether the Veteran's hypertension is proximately due 
to or aggravated by his service-connected PTSD and/or coronary 
artery disease pursuant to 38 C.F.R. § 3.310.  

Further, the Veteran has indicated that he received treatment at 
the VA Medical Center (VAMC) in Tampa Bay, Florida for this 
disability.  The claims file also shows treatment at the VAMC in 
Northampton, Massachusetts.  However, VA treatment records from 
the Tampa Bay VAMC have not been associated with the claims file.  
Further, it does not appear that all of the records from the 
Northampton VAMC have been associated with the claims file as 
well.  As VA medical records are constructively of record and 
must be obtained, the RO should obtain VA treatment records from 
the Tampa Bar VAMC and Northampton VAMC.  See 38 C.F.R. § 3.159; 
Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the disability on appeal.  Since the Board is remanding 
this issue for other matters, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from the Tampa Bay, Florida VAMC and 
Northampton, Massachusetts VAMC. 

3.  The Veteran should be afforded an 
appropriate VA examination for the purpose 
of determining the nature and etiology of 
his hypertension.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should respond to 
the following:

 a)  Is it at least as likely as not (a 50 
percent or more likelihood) that the 
Veteran's hypertension was caused by the 
Veteran's service-connected PTSD and/or 
coronary artery disease?

 b)  Is it at least as likely as not (a 50 
percent or more likelihood) that the 
Veteran's hypertension has been aggravated 
by the Veteran's service-connected PTSD 
and/or coronary artery disease?

 c)  Is it at least as likely as not (a 50 
percent or more likelihood) that the 
Veteran's hypertension is causally related 
to service?

 A detailed rational should be provided for 
all opinions given.  

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

5.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the Veteran's claim.  The RO 
should consider direct service connection 
and secondary service connection (due to 
PTSD and/or coronary artery disease, 
including by aggravation).  Unless service 
connection is granted, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


